Arundell:
This is a proceeding for the redetermination of a deficiency in income tax for the calendar year 1922 in the amount of $1,606.05. The error alleged by the petitioner is the refusal of the Commissioner to allow as a deduction from 1922 income losses sustained in the calendar year 1920. No proof was offered at the hearing. Aside from jurisdictional allegations, all that is admitted by the Commissioner is that he disallowed as a deduction the sum of $14,618.86, representing losses sustained in years prior to the calendar year 1921. There is no provision of law allowing losses sustained in years prior to 1921 to be deducted from 1922 income and accordingly

Judgment will be entered for the Commissioner.